UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 KEVIN LOWE,                                                   :
                                              Petitioner, :
                                                               :   18 Civ. 898 (LGS)
                            -against-                          :   14 Cr. 055 (LGS)
                                                               :
 UNITED STATES OF AMERICA,                                     :       ORDER
                                              Respondent. :
                                                               :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on November 8, 2019, the Court issued an Opinion denying Petitioner’s

Petition pursuant to 28 U.S.C. § 2255 raising claims of ineffective assistance of counsel, failure

to produce evidence and eliciting false testimony. Dkt No. 36;

        WHEREAS, Petitioner has filed a motion to proceed in forma pauperis and a motion to

be assigned counsel. Dkt No. 1;

        WHEREAS, Petitioner has filed a motion for discovery to expand the record and a

motion for an evidentiary hearing regarding the motion for discovery. Dkt Nos. 10, 26, 27;

        WHEREAS, Petitioner has filed a motion for the Government to comply with his

Freedom of Information Act (“FOIA”) request and a motion that he not be charged to receive

such material. Dkt Nos. 3, 6, 9. Government filings in this matter suggest that Petitioner has

submitted these requests to the Department of Justice’s FOIA office, which was at that time

processing the requests. See Dkt No. 12 at 3-4. It is hereby

        ORDERED that the motion to proceed in forma pauperis and the motion to be assigned

counsel are denied as moot. It is further
       ORDERED that motion for discovery and the motion for an evidentiary hearing

regarding discovery are denied, as Petitioner has not shown good cause to expand the record.

See Fed. R. Governing § 2255 Proc. Rule 6(a); see also id. Rule 7 (“expanding the record”

permitted only “[i]f the petition is not dismissed”). It is further

       ORDERED that Government shall, by December 4, 2019, to the best extent possible,

file a letter with the Court describing the status of Lowe’s FOIA request.



Dated: November 12, 2019
       New York, New York
